DETAILED ACTION
Claims 1-15 and 17-21 are present for examination at this time.
Claims 1-15 and 17-21 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended the claims to embrace the allowable subject matter described in the previous office action, said same matter also being the subject of a discussion in the most recent interview of record.
                                                       Allowable Subject Matter
Claims 1-15 and 17-21 are allowed. 
The following is an examiner’s statement of reasons for allowance of independent Claims 1 and 19: 
The closest prior art of record “Using Sidelink Information In Radio-Based Positioning” by Saur et al., US-20190230618-A1 (“Saur”) and "Procedures For Enabling Simultaneous Transmission Of Different Types" by Freda WO2020132284A1 fail to anticipate or render obvious the amended claims.  The amended elements related to the specific sidelink modes as fallback positions along with the conjunctive requirement that the fallback mode transition occur with handover or radio link failure were found to be outside the prior art.  While Saur discloses the unamended elements with regard to the indication of sidelink equipment and scheduling a sidelink communication thereon, and Freda (at paragraph 113, inter alia) discloses a sidelink communication where there is a transition to a fallback mode in a mode 2d situation, nothing in the prior art disclosed this specific transition happening upon occurrence of an RLF (radio link failure) or handover (i.e., the RLF or handover was also required).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642